Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawing
The drawing filed on October 14, 2019 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim rejection – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-15 are rejected under 35 U.S.C. 102(a) (2) as being by Fatehi et al. (U.S. Patent No. 10,876,277, hereon Fatehi). 
In reference to claim 1: Fatehi discloses at least one computer-readable medium on which are stored instructions that, when executed by at least one processing device (see Fatehi, Fig. 12A, processing unit 120), enable the at least one processing device to perform a method (see Fatehi, column 6, lines 25-41) comprising the steps of:
Fatehi, column 6, lines 42-59); 
Based on the data set, calculating a time of arrival and intensity of the seismic wave at a predetermined location, the predetermined location having one or more mitigation devices (see Fatehi , column 7, lines 22-47); 
Determining if the intensity of the seismic wave exceeds a predetermined seismic intensity threshold (see Fatehi, column 8, lines 4-14, and column 11, lines 32-46); and 
If the intensity of the seismic wave exceeds the predetermined seismic intensity threshold, activating the one or more mitigation devices (see Fatehi, column 11, lines 25-46).
With regard to claim 2: Fatehi further teaches that the data set comprises magnitude of the seismic event (see Fatehi, column 20, lines 55-67).
With regard to claim 3: Fatehi further teaches that the data set comprises the time at which the seismic event occurred (see Fatehi, column 19, lines 45-50).
With regard to claim 4: Fatehi further teaches that the one or more mitigation devices are activated by one or more analog output signals generated by the at least one processing device (see Fatehi, Fig. 55, the closing and opening of the solenoid valves is caused by one or more analog output signals generated and see also column 62, lines 61-65). 
With regard to claim 5: Fatehi further teaches that the one or more mitigation devices comprise an alarm (see Fatehi, Fig. 55, is a flowchart illustrating an example process for activating an alarm).
In reference to claim 6: see claim 1 analysis above. 
With regard to claim 7: see claim 2 analysis above. 
With regard to claim 8: see claim 3 analysis above.
With regard to claim 9: see claim 4 analysis above. 
With regard to claim 10: see claim 5 analysis above. 
In reference to claim 11: see claim 1 analysis above. 
With regard to claim 12: see claim 2 analysis above. 
With regard to claim 13: see claim 3 analysis above. 
With regard to claim 14: see claim 4 analysis above.
With regard to claim 15: see claim 5 analysis above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bardainne et al. (U.S. PAP 2021/0302609) discloses method and device for monitoring the subsoil of the earth under a target zone. 
Kawata et al. (U.S. Patent No. 10,535,995) discloses power control system, healthcare instrument activity measurement and power instruction apparatus. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857